730 N.W.2d 737 (2007)
William E. BENNETT, Plaintiff-Appellant,
v.
OFFICEMAX, INC., Defendant-Appellee.
Docket No. 132447. COA No. 269562.
Supreme Court of Michigan.
May 11, 2007.
On order of the Court, the application for leave to appeal the September 29, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., states as follows:
I would deny leave to appeal and assess $250 in costs against the plaintiff and in favor of the defendant under MCR 7.316(D)(1) for filing a vexatious appeal. I would also bar plaintiff from submitting additional filings in this Court until he offers proof that he has paid all outstanding court-imposed sanctions. By letter to the Clerk of this Court dated February 18, 2007, plaintiff has indicated that he may not pay sanctions imposed by this Court and the lower courts in prior cases.
CORRIGAN, J., joins the statement of MARKMAN, J.